FILED
                                                         SEPTEMBER 28, 2017
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Dependency of            )         No. 33617-4-111
                                              )
E.J.E.G.                                      )
                                              )         UNPUBLISHED OPINION
                                              )
                                              )
                                              )

       PENNELL, J. - J.G. appeals the terms of an order finding his infant son, E.J.E.G.,

to be a dependent child. We affirm the order of dependency, but remand for correction of

a scrivener's error.

                                         FACTS

       J.G.'s son, E.J.E.G., was born at less than 30 weeks gestation. He spent the first

four months oflife in a neonatal intensive care unit. Prior to E.J.E.G's release from the

hospital, the Department of Social and Health Services filed a dependency petition.




                                                                                                I
J

    No. 33617-4-III
    In re Dependency of E.JE. G.


    Evidence presented at the dependency fact-finding hearing revealed E.J.E.G. had a

    number of physical and developmental issues that required ongoing all-day care. In

    addition to specialized care, E.J.E.G. required a calm, soothing environment free from

    loud noises to avoid triggering a sensitive startle reflex.

           J.G. was an inconsistent visitor during his son's time in the hospital. During the

    times he did visit, J.G. never exhibited any behavioral problems. However, J.G. had a

    tense relationship with various service providers, including the assigned social worker.

    The social worker described J.G. as prone to inexplicably "explode" into a "crazy rage"

    from which he did not de-escalate. I Report of Proceedings (iune 24, 2015) at 31.

           After a fact-finding hearing that J.G. did not attend, the court declared E.J.E.G. a

    dependent child. The dependency order required supervised therapeutic visitation

    between J.G. and his son at a location approved by the Department. The order provided

    visitation "shall NOT take place if [a qualified therapist] cannot be identified."

    Clerk's Papers at 92. J.G. appeals this determination.

                                             ANALYSIS

           On appeal, J.G. does not challenge the order of dependency. Instead he questions

    the limitations placed on visitation. J.G. claims visitation should have been permitted to

    take place even in the absence of a willing therapist.


                                                   2




                                                                                                  l
No. 33617-4-III
In re Dependency of E.JE. G.


       Assuming they are not moot, 1 J.G.'s arguments are unpersuasive. Trial courts have

broad discretion to limit visitation as necessary to protect a child's health, safety, or

welfare. RCW 13.34.136(2)(b)(ii)(C); In re Dependency o/Tyler L., 150 Wash. App. 800,

804, 208 P.3d 1287 (2009). No abuse of discretion happened here. Several witnesses

described J.G.'s volatile behavior and tendency to explode into uncontrollable rages.

Given this testimony, the court was justifiably concerned that J.G. 's son may be harmed if

he was around during one of J.G.'s rages. Requiring visitation supervised by a trained

therapist addressed the court's concern by ensuring the presence of someone capable of

identifying changes in J.G.'s demeanor and facilitating prompt de-escalation. The

protective measure ordered by the court served to maximize J.G. 's chances of successful

visits with his son. It was entirely appropriate.

       Apart from challenging the terms of visitation, J.G. points out the dependency

order contains a scrivener's error. Specifically, the order indicates it is an agreed

dependency. It was not. Remand to correct this error is appropriate. In re Pers. Restraint


       1
         The current appeal has been considered on the same docket as J.G.'s appeal of an
order terminating his parental rights to E.J.E.G. See In re Parental Rights to E.JE.G.,
No. 34771-1-III. A decision affirming the termination of J.G.'s parental rights has been
filed on the same date as this decision. The limitations placed on J.G. 's visitation in the
dependency played no role in the parental rights case. Thus, even if we were to agree
with J.G.'s challenges to the terms of visitation at this point, he would have no effective
remedy.

                                              3
     No. 33617-4-III
     In re Dependency of E.JE. G.


     of Mayer, 128 Wash. App. 694, 701-02, 117 P.3d 353 (2005).

                                           CONCLUSION

            We affirm the order of dependency and disposition of the trial court, but remand

     for correction of the scrivener's error.


j           A majority of the panel has determined this opinion will not be printed in the

I    Washington Appellate Reports, but it will be filed for public record pursuant to
I'
;
!    RCW 2.06.040.
Ij
1                                               Pennell, J.
l    WE CONCUR:



I'
I




I
I




                                                   4